TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 4, 2017



                                      NO. 03-16-00521-CV


       West Travis County Public Utility Agency, on behalf of itself and its Directors,
             Larry Fox, Michael Murphy, Ray Whisenant, Bill Goodwin, and
                   Scott Roberts, in their Official Capacities, Appellants

                                                 v.

                            CCNG Development Co., L.P., Appellee




       APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE FIELD




This is an appeal from the interlocutory order signed by the trial court on August 5, 2016.

Having reviewed the record, it appears that the Court lacks jurisdiction over the appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. Appellants shall pay all costs

relating to this appeal, both in this Court and the court below.